Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 25, 2021

                                       No. 04-20-00445-CV

                             Jimmy WILLIAMS and Cheryl Williams,
                                        Appellants

                                                 v.

       GUADALUPE-BLANCO RIVER AUTHORITY and its Officers and Directors,
                              Appellees

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 19-2054-CV
                         The Honorable Stephen B. Ables, Judge Presiding

                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

       On July 7, 2021, this court issued an opinion and judgment reversing the trial court’s
judgment on appellants’ takings claims and affirming the trial court’s dismissal of all other
claims. On July 20, 2021, appellant filed a motion for en banc reconsideration. After considering
the merits of the motion, the motion is DENIED.

           It is so ORDERED on August 25, 2021.

                                                                    PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court